[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                        FILED
                      ________________________
                                                               U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                             No. 04-14907
                                                                     JUNE 16, 2005
                         Non-Argument Calendar                    THOMAS K. KAHN
                       ________________________                        CLERK

                    D.C. Docket No. 03-62240-CV-JIC

CELESTINE G. THOMPSON,

                                                     Plaintiff-Appellant,

     versus

UNITES STATES DEPARTMENT OF
HOMELAND SECURITY,
Michael Chertoff, Secretary,

                                                     Defendant-Appellee.


                     __________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________
                              (June 16, 2005)

Before TJOFLAT, ANDERSON and DUBINA, Circuit Judges.

PER CURIAM:
      Celestine G. Thompson, proceeding pro se, appeals the district court’s grant

of the United States Department of Homeland Security’s (“DHS”) motion to

dismiss without prejudice her claim of racial discrimination, raised pursuant to

Title VII of the Civil Rights Act of 1964 (Title VII), 42 U.S.C. §§ 2000e, et seq.

On December 19, 2003, Thompson filed an action against her employer, DHS,

alleging a claim of racial discrimination. On May 17, 2004, the district court, sua

sponte, ordered Thompson to perfect service upon DHS within 30 days from the

date of the order or show good cause as to why service had not been perfected

within 120 days of the filing of the action, as required by Fed.R.Civ. P. Rule 4(m).

On May 25, 2004, after Thomspon responded to its May 17th order, the district

court ordered Thompson to perfect service upon DHS within 30 days from May

25, 2004, and that failure to comply with the order would result in the dismissal of

the present action, without prejudice. Thompson perfected service on DHS via

certified mail on June 30, 2004. The summons was dated June 25, 2004.

Thompson also perfected service in person on July 2, 2004 and July 9, 2004.

These summonses were also dated June 25, 2004.

      Upon motion by DHS, the district court dismissed the complaint without

prejudice based on Thompson’s failure to serve DHS within the 120-day time

limitation set forth in Rule 4(m) and Thompson’s failure to satisfy the minimal

                                         2
pleading requirements of Fed.R.Civ.P. 8(a)(2). Thompson filed a motion for

reconsideration, arguing that the court’s clerk’s office was not sufficiently helpful

to her. The district court denied the motion for reconsideration for the reasons set

forth in its order granting dismissal.

      On appeal, Thompson contends that she was not selected for promotion to a

position that had been advertised as being open and then closed. Thompson

contends that there is “pure racism” in her office and one individual in particular is

harassing her and is “not friendly to work with.” Thompson does not address the

grounds on which the district court dismissed her complaint.

      This Court reviews the district court’s dismissal of a complaint for failure to

timely serve the summons and complaint for abuse of discretion. Brown v.

Nichols, 8 F.3d 770, 775 (11th Cir. 1993) (holding such in the context of former

Fed.R.Civ.P. 4(j), which was replaced by current Rule 4(m)).

      Rule 4(m) provides as follows:

      If service of the summons and complaint is not made upon a defendant
      within 120 days after the filing of the complaint, the court, upon motion or
      on its own initiative after notice to the plaintiff, shall dismiss the action
      without prejudice as to that defendant or direct that service be effected
      within a specified time; provided that if the plaintiff shows good cause for
      the failure, the court shall extend the time for service for an appropriate
      period.




                                          3
      A district court has no discretion to salvage an action in the event of a

violation of Rule 4(m) and “good cause” has not been shown. In re Cooper, 971

F.2d 640, 641 (11th Cir. 1992). “[C]ourts have found ‘good cause’ under Rule

4[m] only when some outside factor such as reliance on faulty advice, rather than

inadvertence or negligence, prevented service.” Prisco v. Frank, 929 F.2d 603,

604 (11th Cir. 1991).

      Here, the district court did not abuse its discretion in dismissing

Thompson’s complaint without prejudice for failure to comply with Rule 4(m).

Pursuant to the extension granted to Thompson by the court’s May 25, 2004 order,

Thompson had until June 24, 2004 to perfect service on DHS (a total of 188 days

from the date Thompson filed the original complaint). The summonses to DHS

were each dated June 25, 2004, and service was not perfected until June 30, 3004.

Therefore, Thompson failed to comply with the time requirements set forth in Rule

4(m), as extended by the district court. See Fed.R.Civ.P. 4(m).

      Further, Thompson failed to show good cause for the delay. Thompson

advances as a reason for the delay only the insufficiency of guidance provided by

the district court’s clerk’s office. The delay in service of process, then, is not the

fault of some outside factor, such as reliance on faulty advice; rather, because

Thompson had188 days to perfect service, the reason sounds more in negligence.

                                           4
Therefore, the district court did not abuse its discretion in implicitly concluding

that Thompson’s proffered reason did not constitute good cause. See Prisco, 929

F.2d at 604. Because Thompson failed to comply with the time requirements set

forth in Rule 4(m), as extended by the district court, in perfecting service of

process on DHS and failed to show good cause for the delay, the district court did

not abuse its discretion in dismissing Thompson’s complaint without prejudice.

Accordingly, we affirm the district court’s grant of DHS’s motion to dismiss

without prejudice.

      AFFIRMED.




                                          5